Name: Council Regulation (EEC) No 2795/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for preserved pineapples, in slices, half slices or spirals, originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328 / 126 Official Journal of the European Communities 24 . 12 . 79 COUNCIL REGULATION (EEC) No 2795/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for preserved pineapples , in slices , half slices or spirals , originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , in the Joint Declaration of Intent on the development of trade relations with Sri Lanka, India , Malaysia , Pakistan and Singapore (*), the Community declared its readiness to seek solutions to the problems which may arise in the field of trade with the countries referred to ; Whereas in respect of several Asian countries of the Commonwealth and particularly as regards Malaysia , preserved pineapples are an important export product and the flow of trade in such products is likely to be changed as a result of the enlargement of the Community ; whereas the system of generalized tariff preferences may constitute a solution to problems of this nature ; whereas certain forms of preserved pineapples should therefore be included in the system of generalized preferences ; Whereas, within the context of Unctad , the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural products of Chapters 1 to 24 of the Common Customs Tariff originating in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 1059/69, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation , and , in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferential imports of the products concerned could be effected without quantitative restrictions ; whereas it appears appropriate, however, in view of the sensitiveness of the preserved fruit and vegetable sector generally and of the need to safeguard the interests of the ACP States in this field, to lay down for preserved pineapples , in slices , half slices or spirals , special conditions consisting in a reduction of the customs duty applicable to that product within the limits of a Community tariff quota ; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas , moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme ; Whereas tariff preferences have been applied as from the second half of 1971 ; whereas it is expedient to continue to apply them throughout 1980 ; Whereas it is expedient, therefore, that the Community should open for 1980 in respect of the said products , originating in the countries and territories listed in the Annex, a Community tariff quota limited to 28 000 tonnes and at a customs duty of 15% increased by the levy on sugar where the sugar content exceeds 17% by weight in the case of products falling within subheading ex 20.06 B II a ) 5 aa), and 19% by weight in the case of products falling within subheading ex 20.06 B II b ) 5 aa); Whereas, however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration , the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever this is possible ; whereas , therefore, as part of the abovementioned Community tariff quota , arrangements should be made for the customs duties on imports originating in the least developed developing countries (!) Oj No C 234, 17 . 9 . 1979, p . 130. ( 2 ) OJ No C 309 , 10 . 12 . 1979 , p . 57 . ( 3 ) OJ No C 297, 28 . 11 . 1979, p . 14 . ( 4 ) OJ No L 73 , 27 . 3 . 1972 , p. 195 . 24 . 12 . 79 Official Journal of the European Communities No L 328/127 quota year ; whereas the percentage of the shares in the first tranche may be drawn up as follows : appearing on the list drawn up under United Nations Resolution 3487 (XXX) of 12 December 1975 to be totally suspended ; Germany 35-1% Benelux 13-0% France 10% Italy 2-8% Denmark 2-7% Ireland 1-0% United Kingdom 44-4% Whereas , in accordance with Protocol 23 to the Act of Accession ( 1 ), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas the benefit of this tariff quota should be reserved for products originating in the countries and territories under consideration , the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 2); Whereas Member States may exhaust their initial shares for the products in question at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available for use until the end of the quota period ; whereas , however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to a level not exceeding 40% of their initial share ; whereas this method of administration calls for close cooperation between Member States and the Commission which must, in particular, be able to observe the extent to which the quota amount is used and inform Member States thereof; Whereas it is necessary to ensure equal and continuous access for all Community importers to the abovementioned quota and the uninterrupted application of the rate laid down for this quota to all imports of the products concerned into all Member States until this quota is used up ; whereas having regard to the principles set out above , the Community nature of the quota can be respected by allocating the Community tariff quota among Member States ; whereas , moreover, to this end and in the context of the utilization system, the actual charges against the quota may relate only to products which have been entered for free circulation and which are accompanied by a certificate of origin ; Whereas, to take account of future import trends for the products in question in the various Member States , the quotas should be divided into two tranches , the first being allocated among Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas , moreover, the reserve constituted in the manner described above tends to avoid making the system of utilization of the quota excessively rigid , to the detriment of the developing countries concerned and will contribute to achieving the aim already mentioned of improving the generalized preferences system ; whereas, to give importers in each Member State some degree of certainty , the first tranche of the Community quota should be fixed at 90% of the full quota ; Whereas if, at a specified date in the quota period, a considerable balance remains in one or other Member State it is essential that that Member State pays a large amount of it back into the reserve, in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION: Whereas the statistical data available cover only a relatively brief period, and they should be weighted on the basis of the estimates which may be made for the Article 1 1 . From 1 January to 31 December 1980, a Community tariff quota of 28 000 tonnes shall be opened by the Community for the imports of preserved H OJ No L 73 , 27. 3 . 1972, p . 14 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p . 178 . No L 328/ 128 Official Journal of the European Communities 24 . 12 . 79 2 . If a Member State, after exhausting its initial share, has used 90% or more of the second share drawn by it, that Member State shall forthwith, by notifying the Commission , draw a third share, equal to 5% of its initial share rounded up should the occasion arise to the nearest unit above. pineapples , in slices, half slices or spirals, falling within the following subheadings of the Common Customs Tariff: ex 20.06 B II a) 5 , ex 20.06 B II b ) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 15% , increased by the levy on sugar where the sugar content exceeds 17% by weight in the case of products falling within subheading ex 20.06 B II a) 5 aa), and 19% by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). However, the customs duty on imports originating in the developing countries listed in Annex B shall be totally suspended in the context of this tariff quota . 3 . If a Member State , after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 2 . The benefit of this tariff quota shall be reserved for the products originating in the countries and territories listed in Annex A. However, the imports already benefiting from exemption of customs duties under another preferential tariff scheme granted by the Community shall not be charged to this quota . 5 . Any Member State may limit the sum total of its additional shares to 40% of its initial share, informing the Commission that it is so doing. For the purposes of implementing this Regulation the concept of originating products shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 2 1 . A first tranche of 25 200 tonnes shall be allocated among the Member States . The shares which , subject to Article 5 , shall be valid until 31 December 1980 , shall for each Member State be as follows : Germany Benelux France Italy Denmark Ireland United Kingdom 8 846 tonnes, 3 276 tonnes, 252 tonnes , 705 tonnes , 681 tonnes, 252 tonnes , 11 188 tonnes. Article 5 A Member State which on 15 September 1980 has not exhausted its initial share shall , not later than 1 October 1980 , return to the reserve any unused portion in excess of 20% of the initial amount. It may return a greater portion if there are grounds for believing that such portion may not be used in full . 2 . The second tranche of 2 800 tonnes shall constitute the reserve . Member States shall , not later than 1 October 1980 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1980 and charged against the Community quotas and of any portion of their initial shares returned to the reserve. Article 3 1 . If a Member State has used 90% or more of its initial share as fixed in Article 2 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 5 , it shall forthwith, by notifying the Commission , draw a second share, to the extent that the reserve so permits, equal to 10% of its initial share rounded up should the occasion arise to the nearest unit above . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 24 . 12 . 79 Official Journal of the European Communities No L 328 / 129 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . direct competition with them suffer or are likely to suffer from serious disadvantage, or that an unfavourable situation is created in the ACP States, the levying of customs duties may be re-introduced in whole or in part on the products in question in respect of the countries or territories which are the cause of the disadvantage. Such measures may also be taken in the case of actual or potential serious disadvantage in a single region of the Community. It shall , not later than 15 October 1980, inform the Member State of the amount still in reserve following any return of shares pursuant to Article 5 . Article 10 1 . The Commission may decide, by means of a Regulation , to re-introduce the levying of customs duties for a specified period, in order to ensure that Article 9 is applied . It shall ensure that when an amount exhausting the reserve is drawn the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing . The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their cumulative shares of the Community quota . 2 . In the event of such action being requested by aMember State, the Commission shall decide within a period of not more than 10 working days after the request has been received and shall inform the Member States of this decision . Article 7 1 . The Member States shall ensure free access to the shares which have been allocated to them for importers of the said goods who are established in their territory . 3 . Any Member State may refer to the Council the measure taken by the Commission, within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately. It may, by acting on a qualified majority, amend or rescind the measure in question . 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation, on the basis of the customs value of the said goods, and which are accompanied by a certificate of origin in accordance with the rules referred to in Article 1 ( 2 ). 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is submitted before the date on which the levying of duties is re-introduced. Article 11 The provisions of Articles 9 and 10 shall not prejudice the application of the safeguard clauses drawn up in connection with the common agricultural policy pursuant to Article 43 of the Treaty or those drawn up in connection with the common commercial policy pursuant to Article 113 of the Treaty. Article 8 Member States shall inform the Commission at monthly intervals of imports of the products in question actually charged against their shares . This information shall show both the value expressed in European units of account and the quantity expressed in tonnes . Article 12 Member States and the Commission shall collaborate closely to ensure that this Regulation is observed. Article 9 If the Community finds that products benefiting from the treatment provided for in Article 1 are imported into the Community in such quantities or at such prices that Community producers of products similar to or in Article 13 This Regulation shall enter into force on 1 January 1980 . No L 328/130 Official Journal of the European Communities 24 . 12 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY 24. 12. 79 Official Journal of the European Communities No L 328/131 ANNEX A List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 424 Honduras 708 Philippines 208 Algeria 664 India 644 Qatar 330 Angola 700 Indonesia 247 Republic of Cape Verde 528 Argentina 616 Iran 066 Romania 453 Bahamas 612 Iraq 324 Rwanda ( 2 ) 640 Bahrain 272 Ivory Coast 819 Western Samoa ( 2 ) 666 Bangladesh ( 2 ) 464 Jamaica 311 Sao Tome and Principe 469 Barbados 338 Jibuti 632 Saudi Arabia 284 Benin ( 2 ) 628 Jordan 248 Senegal 675 Bhutan ( 2 ) 696 Kampuchea (Cambodia ) 355 Seychelles and dependencies 516 Bolivia 346 Kenya 264 Sierra Leone 391 Botswana ( 2 ) 810 Kiribati 706 Singapore 508 Brazil 636 Kuwait 806 Solomon Islands 676 Burma 684 Laos ( 2 ) 342 Somalia ( 2 ) 328 Burundi ( 2 ) 604 Lebanon 728 South Korea 302 Cameroon 395 Lesotho ( 2 ) 656 South Yemen ( 2 ) 306 Central African Republic ( 2 ) 268 Liberia 669 Sri Lanka 244 Chad ( 2 ) 216 Libya 465 St Lucia 512 Chile 370 Madagascar 467 St Vincent 480 Colombia 386 Malawi ( 2 ) 224 Sudan ( 2 ) 375 Comoros 701 Malaysia 492 Surinam 318 Congo 667 Maldives ( 2 ) 393 Swaziland 436 Costa Rica 232 Mali ( 2 ) 608 Syria 448 Cuba 228 Mauritania 352 Tanzania ( 2 ) 600 Cyprus 373 Mauritius 680 Thailand 460 Dominica 4 1 2 Mexico 280 Togo 456 Dominican Republic 204 Morocco 817 Tonga 500 Ecuador 366 Mozambique 472 Trinidad and Tobago 220 Egypt 803 Nauru 212 Tunisia 428 El Salvador 672 Nepal ( 2 ) 807 Tuvalu 310 Equatorial Guinea 432 Nicaragua 350 Uganda ( 2 ) 334 Ethiopia ( 2 ) 240 Niger ( 2 ) 647 United Arab Emirates 815 Fiji 288 Nigeria 236 Upper Volta ( 2 ) 314 Gabon 652 North Yemen ( 2 ) 524 Uruguay 252 Gambia ( 2 ) 649 Oman 484 Venezuela 276 Ghana 662 Pakistan 690 Vietnam 473 Grenada 440 Panama 048 Yugoslavia 416 Guatemala 801 Papua New Guinea 322 Zaire 260 Guinea ( 2 ) 452 Haiti ( 2 ) 378 Zambia 257 Guinea Bissau 520 Paraguay 488 Guvana 504 Peru (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980 (Regulation (EEC) No 2566/79  OJ No L 294 , 21 . 11 . 1979, p . 5). ( 2 ) This country is also included in Annex B. No L 328/132 Official Journal of the European Communities 24 . 12 . 79 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania ( J ) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands , Norfolk Island) 421 Belize 413 Bermuda 357 British . Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 810 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories, British Antarctic Territories) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . ( 1 ) American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 24 . 12 . 79 Official Journal of the European Communities No L 328 / 133 ANNEX B List of least developed developing countries 660 Afghanistan 386 Malawi 666 Bangladesh 667 Maldives 284 Benin 232 Mali 675 Bhutan 672 Nepal 391 Botswana 240 Niger 328 Burundi 652 North Yemen 306 Central African Republic 324 Rwanda 244 Chad 819 Western Samoa 334 Ethiopia 342 Somalia 252 Gambia 656 South Yemen 260 Guinea 224 Sudan 452 Haiti 352 Tanzania 684 Laos 350 Uganda 395 Lesotho 236 Upper Volta